DETAILED ACTION
Applicant’s amendments and remarks filed 12/9/21 are acknowledged. Claims 5 – 8 have been amended and claims 1 – 4 canceled. Claims 5 – 8 are pending.

Response to Amendments / Arguments
Applicant's amendments have obviated the previously raised rejections of claims 1 and 8 under 35 USC 102 and necessitated new rejections under 35 USC 103, as detailed below.
Applicant's arguments regarding amended claim 5 versus the previously raised claim rejections under 35 USC 103 based on the Ishii – Watanabe combination have been fully considered but they are not persuasive, as detailed below.
Amended claim 5:
	Applicant has added the limitations of cancelled claims 1 – 3 to claim 5, quotes (last para. of p. 5 of the Remarks) the passage in the Office Action stating that “… the protrusion portions 22 having a fixing (bottom) portion for mounting the package case 1, 22 to the external structure (the circuit board 21), as seen in Figs. 1 B and 2B”, and asserts that “However, Watanabe is silent with regard to the blocks 22 having a fixing portion for mounting the housing 1 to the system substrate 21. In fact, as shown in the above drawings, the blocks 22 of Watanabe only have the pins 12, 13 passing therethrough without any fixing portion. The citation in the Office Action to a "bottom" of the blocks 22 does not point to any specific element which would serve as a "fixing portion," which is considered to be consistent with Watanabe's lack of any such fixing portion provided on the blocks 22. 
Thus, Ishii and Watanabe do not teach or suggest an optical modulator that includes a package case having "a plurality of protrusion portions on ... one surface [on which a plurality of signal terminals are provided]," wherein (two para. on p. 6 of the Remarks).  
The Examiner respectfully disagrees with Applicant’s arguments and conclusion and notes the following:
(i)	Applicant takes on an untenable position that, for the teachings of a prior art reference to be applicable, it must not only show/describe an element matching a corresponding limitation recited by a claim, but also expressly name the element.
(ii)	Contrary to Applicant’s conclusory statement, an even cursory inspection of Figs. 1B, 2A, and 2B of Watanabe clearly shows that the bottom ends of the protrusion portions 22 directly contact the circuit board 21 (external structure) and are used for mounting/fixing the package case 1 to the circuit board 21. Such bottom ends of the protrusion portions 22 define fixing portions and fully meet the corresponding limitation “at least one of the protrusion portions is provided with a fixing portion for mounting the package case to an external structure”, as was explained in the Office Action, including the passage cited by Applicant. The Examiner provided an annotated Figure showing an optical modulator of the Ishii – Watanabe combination for the rejections below only to identify such self-evident feature.
(iii)	Applicant’s assertion that “The citation in the Office Action to a "bottom" of the blocks 22 does not point to any specific element which would serve as a "fixing portion," which is considered to be consistent with Watanabe's lack of any such fixing portion provided on the blocks 22” appears to imply that for a fixing portion to be considered a “specific element”, it must be an element having a clearly demarcated boundary/surface separating it from the rest of a protrusion portion(s). On the contrary, the limitation “at least one of the protrusion portions is provided with a fixing portion for mounting the package case ” merely states that at least one of the protrusion portions is provided with a fixing portion for mounting the package case to an external structure The broadest reasonable limitation of the limitation is that the fixing portion is a portion of the corresponding protrusion portion. It is common that a portion (e.g., an end portion) of an object does not have a clearly demarcated boundary/surface separating such portion from the rest of the object. For example, an in-ground flagpole is a contiguous cylindrical object that has a fixing portion at its bottom end, the fixing portion used for mounting the flag pole to an external structure (ground).  
In light of the foregoing analysis, independent claim 5 is rejected as provided below, and so are the dependent claims for which Applicant does not provide any additional substantial arguments and which therefore stand or fall together with the respective independent claims.
As a revenant comment, it is noted that Application notes V23832-T2131-M101 and V23832-R121-M101 by Infineon Technologies, which are cited below as pertinent art, describe a packaged optical module (Parallel Optical Link Receiver) that comprises an optical element (comprising a photodetector) and a package case that fixes and houses the optical element, wherein a plurality of signal input terminals (pins A1 – A10 in Fig. 1; Fig. 14) are provided on the bottom surface the package case, and wherein the package case has a plurality of protrusion portions on the bottom surface (as seen in a side view in Fig. 15), at least one of the protrusion portions is provided with a fixing portion (mounting legs, as seen in Fig. 14 and 15; see a description on p. 25) for mounting the package case to an external structure (circuit board). The reference may be applied, in combination with other prior art of record, to provide an alternative ground of rejections. 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al (US 2017/0212402 A1) in view of Watanabe (US 2005/0281528 A1).
Regarding claim 5, Ishii discloses (Figs. 8 and 9; para. 0078 – 0083) an optical modulator 120 (“optical modulator 120” at para. 0040 and 0079) comprising (see annotated Figs. 8 and 9 below): 
“The modulator chip 121 has … a DC electrode for inputting the direct-current electric signal output from the LSI, as the signal electrode. The modulator chip 121 … executes phase control of the optical signal based on the electric signal input to the DC electrode” at para. 0044); and 
a package case 125 that fixes and houses the optical element substrate 121 (Fig. 8; “the optical modulator 120 includes a package 125” at para. 0042; “The package 125 accommodates therein various components constituting the optical modulator 120” at para. 0043), 
wherein 
a plurality of signal input terminals 323 respectively electrically connected to the plurality of (DC) electrodes are provided on one surface (the bottom surface of 125, as identified in annotated Fig. 9 below) of an outside of the package case 125 (“From the optical modulator 120, a DC terminal 323 projects to the another notch 301… The optical modulator 120 is provided with a plurality of DC terminals 323 in accordance with the number of DC electrodes of the modulator chip 121. The electric signal input to the DC terminal 323 is input to a signal electrode (that is, the DC electrode) of the modulator chip 121, so that phase control of an optical signal obtained in the modulator chip 121 is executed” at para. 0079), and 
in a case of being viewed in a plain view (bottom-up view) from a direction perpendicular to the one (bottom) surface of the outside of the package case 125, the plurality of signal input terminals 323 are divided and disposed on respective sides facing each other with the optical element substrate 121 interposed therebetween: indeed, Fig. 8 shows that the plurality of signal input terminals 323 are divided into 2 groups and disposed on respective (upper and lower) sides facing each other with the optical element substrate 121 therebetween.  

    PNG
    media_image1.png
    832
    1527
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    553
    961
    media_image2.png
    Greyscale



Annotated Figs. 8 and 9 of Ishii.
a plurality of protrusion portions formed on the one (bottom) surface of the package case 125. However, Watanabe discloses (Figs. 1 – 4, 12, 24, and 25; para. 0056 – 0068) an optical module/transceiver 17 (comprising an optical modulator/encoder/transmitter; para. 0005; claim 10) that is disposed in a package case 1,22, mounted to a circuit board 21 (system substrate), and electrically connected to it by signal terminals/pins 12,13 are oriented perpendicularly to it (Figs. 1B and 2B; para. 0056 and 0061), that is an arrangement generally similar to that in Ishii. Watanabe expressly teaches that the package case 1,22 comprises a plurality of protrusion portions 22 on its lower surface (as shown in Figs. 2A, 2B, and 3), the protrusion portions 22 having a fixing (bottom) portion for mounting the package case 1,22 to the external structure (the circuit board 21), as seen in Figs. 1B and 2B. The signal terminals/pins 12,13 extend through, and are surrounded by, the plurality of the protrusion portions 22, as shown in Figs. 1B, 2B, 12, 24 and 25. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the package case in Ishii can additionally comprise, in accordance with the teachings of Watanabe) a plurality of protrusion portions through which the input signal terminals/pins extend (Figs. 2B, 12, 24, and 25 of Watanabe). The motivation for such protrusion portions is that they can be configured to provide impedance matching between an electrical source and the modulator (Abstract of Watanabe). Such impedance matching is especially important/beneficial for high-speed (RF) electrodes of the modulator. For the DC electrodes, such protrusion portions have the as is illustrated in the Figure below which is produced from Fig. 9 of Ishii by including, in accordance with the teachings of Watanabe, protrusion portions that are formed of a dielectric material(s) and surround the signal terminals/pins (RF and DC) in order to maintain impedance across an air gap/notch below the bottom surface of the package case 125. The bottom portions of the protrusion portions define fixing portions for mounting the package case 125 to an external structure 110,303 (comprising a circuit board and electrical 
    PNG
    media_image3.png
    937
    1334
    media_image3.png
    Greyscale
traces 303). 

An optical modulator of the Ishii – Watanabe combination.

In light of the foregoing analysis, the Ishii – Watanabe combination teaches expressly or renders obvious all of the recited limitations. 
Regarding claim 6, the Ishii – Watanabe combination renders obvious that the plurality of protrusion portions can be disposed at positions substantially symmetrical with respect to a center line in a length direction of the package case on the one (bottom) surface of the package case, as a suitable/workable design choice that is evident from Fig. 8 of Ishii and Fig. 2A of Watanabe.  
Regarding claim 7, the Ishii – Watanabe combination renders obvious (Fig. 8 of Ishii) that the plurality of signal input terminals 323 can be disposed at positions substantially symmetrical with respect to a center line in a length direction on the one (bottom) surface of the package case 125, as a suitable/workable design choice that is evident from Fig. 8 of Ishii.    
Regarding claim 8, Ishii expressly teaches (Figs. 8 and 9) an optical transmission apparatus/module 100 (para. 0040 and 0050) comprising: 

a circuit board 110 that outputs an electric signal for causing the optical modulator to perform a modulation operation (“As illustrated in FIG. 9, a connector 302 is fixed on the PCB 110. The DC terminal 323 projecting to the another notch 301 of the package 125 of the optical modulator 120 is connected to the connector 302 in the another notch 301. The connector 302 is connected to an LSI (not illustrated) via an electrode pattern 303 on the PCB 110. That is, the DC terminal 323 is connected to the electrode pattern 303 on the PCB 110 via the connector 302 in the another notch 301. Due to this configuration, the optical modulator 120 and the LSI are electrically connected to each other via the electrode pattern 303, the connector 302, and the DC terminal 323” at para. 0080).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Infineon Technologies, Application notes V23832-T2131-M101 and V23832-R121-M101, which are cited below as pertinent art, described a packaged optical module (Parallel Optical Link Receiver) that comprises an optical element (comprising a photodetector) and a package case that fixes and houses the optical element, wherein a plurality of signal input terminals (pins A1 – A10 in Fig. 1; Fig. 14) are provided on the bottom surface the package case, and wherein the package case has a plurality of protrusion portions on the bottom surface (as seen in a side view in Fig. 15), at least one of the protrusion portions is provided with a fixing portion (mounting legs, as seen in Fig. 14 and 15; see a description on p. 25) for mounting the package case to an external structure (circuit board). The reference can be applied, in combination with other prior art of record, to provide an alternative ground of rejections.
US 6,264,481 B1
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on Mon - Thur  9 am - 6 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896